Citation Nr: 0210400	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  97-23 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a compensable initial evaluation for 
defective hearing in the left ear.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from February to 
October 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision which awarded 
service connection for hearing loss in the left ear and 
assigned a noncompensable initial evaluation.  The veteran 
has appealed the percentage evaluation assigned for the 
disability.  In December 1999, the Board, in pertinent part, 
remanded the appeal to the RO for additional evidentiary 
development and adjudication.  The requested development 
included a VA examination to include audiometric testing.  
The case has been returned to the Board for further appellate 
review.

The present adjudication regarding the evaluation for 
defective hearing is limited to hearing loss involving the 
left ear only.  The Board notes that in a decision-remand of 
December 1999, the Board stated that the RO should adjudicate 
the issue of whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for hearing loss in the right rear.  The RO has 
not yet adjudicated that issue.  The Board also stated that 
the issue of whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for hearing loss in the right ear was inextricably 
intertwined with an issue in appellate status, entitlement to 
a compensable rating for hearing loss in the left ear.  Upon 
further review, the Board finds that such is not the case and 
that there will be no prejudice to the veteran if the Board 
decides the issue of entitlement to a compensable rating for 
hearing loss in the left ear at this time.  The issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss in the right ear is referred to the RO for 
adjudication.  

The Board determined in its review of the appeal in December 
1999 that the veteran had raised an informal claim for 
service connection for tinnitus in the left ear.  The Board 
found that the tinnitus issue was not inextricably 
intertwined with any issue currently on appeal and referred 
the matter to the RO for appropriate action.  By its rating 
decision of January 2002, the RO denied service connection 
for tinnitus.  The veteran's representative subsequently 
submitted a statement on the veteran's behalf in May 2002 
which indicated that the veteran's noise exposure led to 
tinnitus and should be compensated.  The representative's 
statement satisfies the regulatory definition of a notice of 
disagreement.  See 38 C.F.R. § 20.201 (2001).  The issue of 
entitlement to service connection for tinnitus will be 
addressed in the remand portion of this decision in 
accordance with the requirements of Manlincon v. West, 12 
Vet. App. 238 (1999).  


FINDING OF FACT

Service connected hearing loss in the left ear is manifested 
by no greater than level II hearing under Table VI.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for hearing 
loss in the left ear are not met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.85, 4.86, Code 
6100 (2001); 38 C.F.R. § 4.85, Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

An original claim for service connection for various 
disabilities, including hearing loss, was received in March 
1997.  At a VA examination performed in May 1997 in 
connection with that claim, the veteran reported on 
audiological evaluation that she had first noticed a hearing 
loss in 1980 while in the Army.  She indicated that her left 
earplug had fallen out on the firing range, stating that the 
continuous noise of the rifle had caused a loss of hearing.  
She related that at times her left ear sounded like an echo.  
The pure tone thresholds in the left ear were 65, 50, 55 and 
45 decibels at 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively.  The pure tone thresholds in the right ear were 
20, 25, 25, and 20 decibels at the same frequencies.  The 
speech recognition ability score was 96 percent in the left 
ear and 98 percent in the right ear.  These findings were 
interpreted as mild to moderately severe mixed hearing loss 
with normal discrimination in the left ear and normal hearing 
in the right ear.  The pure tone Stenger test results showed 
an interference level of 28 decibels suggesting that hearing 
skills were more sensitive than those reported.  The 
audiologist recommended that because of these 
inconsistencies, the test results should not be used for 
rating purposes pending reevaluation.  

The veteran testified at a hearing at the RO in November 1997 
in connection with her service connection claim.  She stated 
that, after the hearing test in Butler, Pennsylvania (the May 
1997 VA audiology examination), she had seen a specialist in 
Pittsburgh who had set her up with appointments, but that the 
hearing test had not been redone.

Further VA audiometric testing was performed in August 1998.  
On audiometric testing, the pure tone thresholds in the left 
ear were 60, 50, 60 and 45 decibels at 1,000, 2,000, 3,000, 
and 4,000 hertz, respectively.  In the right ear, the 
thresholds were 20, 25, 25 and 20 decibels at the same 
frequencies.  Speech recognition ability was 88 percent in 
the left ear and 96 percent in the right ear.  The results 
were interpreted to show moderately severe to mild mixed 
hearing loss at 250 to 8,000 hertz with slight impairment in 
word discrimination in the left ear.  Hearing in the right 
ear was characterized as normal hearing.  The pure tone 
Stenger test results were negative for a functional component 
while the speech Stenger was questionable.  The clinical 
impression was that the test results were valid for rating 
purposes.  

The veteran underwent audiometric testing at a VA facility in 
July 2000 pursuant to the Board's December 1999 remand.  She 
believed that her hearing loss had progressed since her most 
recent testing in August 1998.  She related that her post 
service occupations had been clerical in nature.  Three sets 
of audiometric test results were obtained, and the examiner 
certified only those results which provided the best estimate 
of organic hearing.  On pure tone air audiometry, the 
thresholds were 75, 65, 70 and 50 decibels at 1,000, 2,000, 
3,000, and 4,000 hertz in the left ear, respectively.  The 
thresholds in the right ear were 30, 35, 40 and 35 decibels 
at the same frequencies.  The speech recognition scores were 
90 percent in the right ear and 64 percent in the left ear.  
The results were interpreted as showing severe to moderate 
mixed hearing loss in the left ear with word recognition 
significantly impaired.  The results were interpreted to show 
mild sensorineural hearing loss in the right ear.  The 
Stenger test results for the left ear indicated a functional 
component, with interference levels similar to those obtained 
in August 1998.  The examiner concluded that the left ear 
results were not valid for rating purposes because they were 
not representative of her actual hearing levels due to a lack 
of correlation between test and retest scores and between 
pure tone and speech reception thresholds.  The word 
recognition scores were also considered questionable.

II.  Analysis

Preliminary Matter -- the Veterans Claims Assistance Act of 
2000 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  VA issued regulations to implement the VCAA in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or medical or 
lay evidence, not provided to the Secretary, that is 
necessary to substantiate the claim.  The record shows that 
the veteran has been informed on multiple occasions of the 
evidence needed to establish entitlement to a higher initial 
rating for defective hearing in the left ear.  The veteran 
has been given copies of the various rating decisions 
addressing issues relating to defective hearing and has 
received both a statement of the case and supplemental 
statement of the case.  A letter mailed by the RO in February 
2001 informed the veteran of the information that was 
required from her and explained the assistance that would be 
provided by the VA.  In the aggregate, these documents are 
sufficient to fully apprise her of the evidence she would 
have to submit with respect to each issue.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App June 19, 2002).  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  The RO has 
obtained all available VA medical records and has conducted 
audiometric evaluation on three occasions.  The VA conducted 
a hearing at the veteran's request to accord her an 
opportunity to present testimony relevant to her claim.  The 
veteran and her representative have identified no additional 
records which would serve to support the veteran's claim, nor 
has the Board identified any from the record.  

Accordingly, the Board finds that the notification and duty 
to assist provisions have been satisfied and that no further 
actions pursuant to the VCAA need be undertaken on the 
veteran's behalf.  


III.  Entitlement to an Increased Rating for Left Ear Hearing 
Loss

Legal criteria.  Disability evaluations are determined by the 
application of the VA Schedule for Rating Disabilities 
(rating schedule).  See 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  The 
percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
service-connected diseases and injuries in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §4.1 (2001).  

Under the rating schedule, ratings for defective hearing are 
established according to the degree of hearing impairment at 
1,000, 2,000, 3,000 and 4,000 hertz in combination with the 
degree of speech discrimination ability.  38 C.F.R. § 4.85, 
Codes 6100-6110 (2001).  The VA rating schedule sets forth 
11 levels of auditory acuity, shown in chart form, designated 
as level I for essentially normal hearing through level XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII 
(2001).  

Where service connection has been granted only for defective 
hearing involving one ear, and the claimant does not have 
total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal.  In such 
instances, a compensable rating of 10 percent is assignable 
only where hearing in the service-connected ear is at level X 
or XI.  38 C.F.R. §§ 3.383(a)(3), 4.85(f)(h) (Table VII) 
(2001).  

Effective June 10, 1999, while the veteran's claim was 
pending, the VA amended the provisions of the Rating Schedule 
pertaining to the evaluation of service-connected hearing 
loss and other ear disabilities.  See 64 Fed. Reg. 25,202 
through 25,210 (1999) [codified at 38 C.F.R. §§ 4.85-4.87].  

Under the rating criteria in effect before June 10, 1999, 
evaluations of bilateral defective hearing were determined 
solely on the basis of organic impairment of hearing acuity 
established by controlled speech discrimination tests and the 
average hearing threshold level determined by pure tone 
audiometry testing.  Ratings for defective hearing were 
established according to the degree of hearing impairment at 
1,000, 2,000, 3,000 and 4,000 hertz in combination with 
speech discrimination ability.  38 C.F.R. § 4.85 and § 4.87, 
Codes 6100 through 6111 (as in effect before June 10, 1999).  
Under the revised criteria effective June 10, 1999, the 
schedular criteria based on pure tone audiometry and speech 
discrimination for the purpose of determining the applicable 
auditory acuity level are the same, but provisions for 
evaluating exceptional patterns of hearing impairment were 
added.  Revisions to 38 C.F.R. § 4.86 specify the following:  

(a)  When the pure tone threshold at each 
of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) is 
55 decibels or more, the rating 
specialist will determine the Roman 
numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.  

(b)  When the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

Discussion  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
such cases, separate compensable evaluations known as 
"staged" ratings may be assigned for separate periods of time 
if such distinct periods are shown by competent evidence of 
record during the pendency of the appeal.  Fenderson at 126.  
In the present case, the rating for left ear defective 
hearing has been noncompensable throughout the period covered 
by the service connection award, but since the present appeal 
is from the assignment of an initial rating, consideration is 
required of entitlement to separate staged ratings under 
Fenderson.  

The above-cited VA regulations specify that in cases where 
service connection has been granted for one ear only, the 
nonservice-connected ear must be regarded as normal.  
Specifically, a Roman numeral designation of I must be 
assigned for that ear.  The only exception is where there is 
a total loss of hearing in both ears, a condition that 
clearly is not present in this case.  38 C.F.R. §§ 
3.383(a)(3), 4.85(f)(h) (2001).  

The audiometric test results obtained in May 1997 yielded a 
4-frequency pure tone average of 54 decibels in the left ear.  
Combined with a speech discrimination score of 96 percent, 
the hearing in the left ear represented Level I hearing under 
Table VI in the rating schedule.  38 C.F.R. § 4.85(h) (2001).   
Under Table VII, Level I hearing in the service-connected ear 
combines with Level I hearing in the nonservice-connected ear 
to require a noncompensable rating.  When the veteran was 
reexamined in August 1998, the  4-frequency average was 54 
decibels, the same as that found in May 1997, but the speech 
discrimination score was 88, which raised the numeric 
designation of the left ear hearing loss to Level II.  
Despite this slight increase, the results obtained in August 
1998 translate to a noncompensable rating under Table VII.  
The 4-frequency pure tone thresholds obtained in July 2000 at 
face value suggested further diminution in hearing acuity, 
but the results obtained were considered invalid for rating 
purposes.  

The revised criteria retained the preexisting formulation for 
ratings for hearing loss disabilities based on pure tone 
audiometry and controlled speech discrimination tests but 
made regulatory the existing VA practice of assigning speech 
discrimination scores obtained by use of the Maryland CNC 
speech discrimination test.  The requirement that the test 
results reflect the use of any hearing aids worn by the 
patient was also made regulatory.  In addition, the revised 
criteria included additional provisions for rating certain 
patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 in cases where the 
speech discrimination test may not reflect the severity of 
communicative dysfunction experienced by certain veterans. 

The revised provisions, which are set forth in full above, 
apply only where the pure tone thresholds at each of four 
specified frequencies are 55 decibels or more or where there 
is a wide discrepancy between the decibels reported at 
1,000 and 2,000 hertz.  If either is shown, the speech 
discrimination scores need not be considered.  In general, 
where a governing law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991). In the present case, neither version 
of the rating schedule is more beneficial to the veteran than 
the other since the revised provisions do not apply to the 
particular pattern of audiometric test results shown in the 
record.  

Neither the new nor the old versions of the rating criteria 
makes allows for consideration of a claimant's subjective 
complaints regarding hearing problems encountered in everyday 
hearing situations.  To the contrary, the selection of a 
disability evaluation for hearing loss is established by the 
mechanical application of the rating criteria to the numeric 
designations assigned on the basis of the audiometric test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In order for subjective complaints to be taken into 
account, the Board would have to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  The Court has 
held that the Board does not have jurisdiction to assign an 
extraschedular rating in the first instance and that such a 
rating may be granted only by certain officials at the VA 
Central Office listed in the regulation, specifically, the 
Undersecretary for Benefits (formerly the Chief Benefits 
Director) of the Director of the VA Compensation and Pension 
Service.  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  In 
the present case, the record does not show unusual or 
exceptional hearing impairment that would set her apart from 
other individuals who have a hearing deficit of similar 
nature and severity.  In the absence of exceptional 
circumstances that would justify disregard of the usual 
schedular criteria for evaluating hearing loss disability, 
the Board finds no justification for referral of the case to 
the VA Central Office for extraschedular consideration.  

The Board concludes that a preponderance of the evidence of 
record is against the claim for a increased rating for 
defective hearing in the left ear and that the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West Supp. 
2001).  


ORDER

A compensable initial evaluation for hearing loss in the left 
ear is denied.  


REMAND

The May 2002 written presentation by the veteran's 
representative contained a timely and express notice of 
disagreement with the denial of service connection for 
tinnitus by a rating decision in January 2002.  The United 
States Court of Appeals for Veterans Claims has directed that 
where a claimant has submitted a timely notice of 
disagreement and the RO has not subsequently issued a 
statement of the case addressing the issue or issues raised, 
the Board must remand such issue to the RO for the issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238, 340-41 (1999).

The veteran is therefore entitled to issuance of an original 
statement of the case on the merits of the tinnitus issue.  
Thereafter she must be afforded an opportunity to perfect her 
appeal as to this issue to the Board if she so desires.  See 
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.302, 303 (2001); Buckley v. West, 12 Vet. App. 76 
(1998), Tablazon v. Brown, 8 Vet. App. 359 (1995).  The issue 
should be returned to the Board only if the appeal as to the 
tinnitus issue is in fact perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).  

Accordingly, the issue of entitlement to service connection 
for tinnitus is remanded to the RO for the following actions:  

The RO should process an appeal of the 
issue of entitlement to service 
connection for tinnitus, beginning with 
the issuance of an original statement of 
the case which includes a summary of the 
pertinent law and regulations.  The 
veteran and her representative should be 
specifically advised that a timely 
substantive appeal must be filed if the 
veteran wishes to complete her appeal as 
to this issue .  

Thereafter, the claim for service connection for tinnitus 
will not be subject to further Board review unless a timely 
substantive appeal is received.  No action is required of the 
veteran until she receives further notice.  The purpose of 
this remand is to comply with the requirements of the law.  

The veteran has the right to submit additional evidence and 
argument with respect to the remanded issue.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

